Case 1:20-cv-08349-LJL Document 35 Filed 01/11/21 Page 1 of 18

SECRET//REL-FO-USA,FVEN

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RYAN GOODMAN,
Plaintiff,

v. 20 Civ. 8349 (LIL)

U.S. DEPARTMENT OF DEFENSE,

Defendant.

Nem” Neem Nee” Nee nee “ee” Nee See” Nee Nene See”

 

(U) DECLARATION OF DR. THOMAS M. WILLIAMS,
PERFORMING THE DUTIES OF THE
DEPUTY UNDER SECRETARY OF DEFENSE FOR POLICY

(U) I, Dr. Thomas M. Williams, pursuant to 28 U.S.C. § 1746, declare under penalty of
perjury that the following statements are true and correct to the best of my knowledge,
information, and belief:

1. (U) Since November 10, 2020, I have been performing the duties of the Deputy
Under Secretary of Defense for Policy (“‘DUSD(P)”). In that capacity, I am a staff assistant and
adviser to both the Secretary of Defense and the Deputy Secretary of Defense for all matters
concerning the formation of national security and defense policy. I exercise policy development,
planning, resource management, fiscal, and program evaluation responsibilities. The mission of
the Office of the Under Secretary of Defense for Policy is to consistently provide responsive,
forward-thinking, and insightful policy advice and to support the Secretary and the Department

of Defense (“DoD”) in alignment with national security objectives. '

 

' Under Secretary of Defense for Policy (USD(P)) Anthony Tata is currently unavailable to
provide a declaration in the case because he is traveling outside of the continental United States.

SECRET//RELTO-USA,FVEY
Case 1:20-cv-08349-LJL Document 35 Filed 01/11/21 Page 2 of 18

SECRET//REL-FO-USA, FVEY

2. (U) Prior to serving in this capacity, I served as the Principal Deputy Assistant
Secretary of Defense for Strategy, Plans, and Capabilities. Prior to that, I served for two years
on the National Security Council, most recently as Deputy Assistant to the President and Senior
Director for European Affairs. I hold a bachelor’s degree in Foreign Service from Georgetown
University and a doctorate in Political Science from Johns Hopkins University. Prior to
government service, I worked at the Center for Naval Analyses’ Strategic Initiatives Group and
as a Visiting Assistant Professor of Politics at Washington and Lee University.

3. (U) Pursuant to Section 1.3(a)(2) of Executive Order (“E.O.”) 13526, the Deputy
Secretary of Defense, acting pursuant to a delegation from the Acting Secretary of Defense, has
authorized me to exercise TOP SECRET original classification authority.

4. (U) My statements herein are based upon my personal experience and knowledge
of DoD operations and information, my review of the records responsive to Plaintiff's Freedom
of Information Act (“FOIA”) requests in this case, information available to me in my capacity as
performing the duties of DUSD(P), and information furnished to me in the course of my official
duties.

5. (U) I am familiar with Plaintiff's two FOIA requests submitted on April 22, 2020.
The first request, assigned tracking number 20-F-0996, sought “[rJecords sufficient to show the
number of military and DoD Appropriated Fund (‘APF’) civilian personnel permanently
assigned to: Afghanistan, Iraq, and Syria for the period December 2017 to the most recent
available quarter, disaggregated by country and broken down quarterly;” “[rJecords sufficient to

show the number of U.S. Armed Forces personnel on temporary duty or deployed in support of

 

I am therefore providing this declaration in his stead, under authority Mr. Tata has delegated to
me.
2
SECRET//REL-FO-USA;-FVEY

 
Case 1:20-cv-08349-LJL Document 35 Filed 01/11/21 Page 3 of 18

SEGRET//REL-FO-USA;-FVEY.

contingency operations . . . in reported totals” for each of the three countries over the period
December 2017 to the most recent available quarter;” and “[rJecords sufficient to show the Force
Management Level (‘FML’)” for the three countries over the same period. The second request,
assigned tracking number 20-F-0997, sought “records sufficient to show the criteria for counting
or determining the number of military personnel by country reported in the DMDC quarterly
manpower report;” “sufficient to explain the decision to stop publishing the number of military
personnel assigned to Afghanistan, Iraq, and Syria in DMDC quarterly reports;” “sufficient to
show the criteria for counting or determining the number of personnel under the FML for
Afghanistan, Iraq, and Syria;” and “sufficient to show whether FML continues to function as a
troop cap in Afghanistan, Iraq, and Syria.”

6. (U) The purpose of this declaration is to describe the basis for withholding certain
classified information responsive to the FOIA requests pursuant to FOIA exemption 1, 5 U.S.C.
§ 552(b)(1) (“Exemption 1”), in support of Defendant’s Motion for Summary Judgment.

7. (U) Each paragraph of this declaration has been portion-marked with the level of
classification and contro! markings necessary for the full protection of the information in that
paragraph. The marking “U” denotes unclassified information. The marking “S” denotes
information classified at the SECRET level because I have determined that its unauthorized
disclosure reasonably could be expected to cause serious damage to the national security. REL
TO USA, FVEY, or “REL” stands for releasable to the five countries with an intelligence
alliance, specifically Australia, Canada, New Zealand, the United Kingdom, and the United
States and means that the information can be disseminated to those persons only and cannot be
disseminated to other foreign nationals. The overall classification of this declaration reflects the

highest classification level of any individual paragraph.

3
SEGRET//REL-FO-USA-PVEY
Case 1:20-cv-08349-LJL Document 35 Filed 01/11/21 Page 4 of 18

SECRET//REETO-USA;FVEY

8. (U) Consistent with the standards established in E.O. 13526 and pursuant to my
delegated authority thereunder, I have determined that this declaration is properly classified
SECRET//REL TO USA, FVEY and must be transmitted and safeguarded in compliance with
the standards for information so classified. The delivery and storage of this declaration will be
coordinated with a Department of Justice Security Officer.

9, (U) This declaration must be presented to the Court in camera because it contains
classified information that cannot be publicly disclosed. My duty under E.O. 13526 to protect
classified information includes restricting it from being disseminated to persons who have not
received a favorable determination of eligibility for access to classified information, have not
signed a non-disclosure agreement, and who have no need to know the information. This
declaration must be presented to the Court ex parte because the plaintiff's attorneys have not
been determined eligible for access to classified information, nor assessed as having a need to
know the classified national security information in this case. I have determined, based on my
knowledge of the facts and circumstances of this case, that the plaintiffs attorneys have no need
to know the information contained in this declaration.

Background on Reporting of U.S. Military Forces in OIR and OFS

10. (U) On June 10, 2017, Secretary of Defense Mattis approved a proposal by the
Joint Staff to make changes to the force management construct—that is, how DoD manages,
accounts for, and reports force levels—for Operation Inherent Resolve (OIR) in Iraq and Syria,
and Operation Freedom’s Sentinel (OFS) in Afghanistan. Specifically, Secretary Mattis
instructed the USD(P) to develop and implement plans to transition the force management
construct for OIR and OFS from a Force Management Level (FML) construct to a Baseline

Forces and Temporary Enabling Forces (TEF) construct.

4
SECRET//REL-FO-USA;FYVE¥
Case 1:20-cv-08349-LJL Document 35 Filed 01/11/21 Page 5 of 18

SEGRET//REL TO-USA, VEY.

11. (U) In accordance with this instruction, USD(P) developed Force Management
Implementation Plans for OFS and OIR, which were ultimately submitted to Secretary Mattis in
August and September of 2017, respectively, through Action Memos. The Implementation Plans
specified how troop deployments would be categorized; how public affairs would report troop
numbers to the press and the public; and how DoD would engage with congressional
committees, other U.S. federal agencies, and foreign governments regarding troop numbers in
the three countries.

12. (U) Secretary Mattis approved the Action Memo for the Revised OFS Force
Management Construct on August 29, 2017, and the OFS Force Management Implementation
Plan on August 30, 2017. Secretary Mattis approved the Action Memo for the Revised OIR
Force Management Construct on September 28, 2017, and the OIR Force Management
Implementation Plan on October 7, 2017. Thereafter, the plans were incorporated in to the
Execution Orders (EXORDs) that were issued to the U.S. Central Command (USCENTCOM)
for OIR and OFS.

13. | (U) The force management construct previously in place was the Force
Management Level (FML). The methodology for calculating the FML excluded certain
personnel who were exempt from Boots-on-the-Ground (BOG) business rules. For example, the
FML excluded specialized military forces focused on retrograde operations (e.g., moving
equipment out of Afghanistan) even though those forces were on deployment to Afghanistan.
Combat support agencies also deploy military personnel with specialized skills to Afghanistan;
these personnel were previously BOG-exempt and not included in FML.

14, (U) Under the revised force management construct approved by Secretary Mattis,

FML was replaced by Baseline and Temporary Enabling Forces. In general terms, Baseline

5
SEGRET//REL-FO-USA-PVEY
Case 1:20-cv-08349-LJL Document 35 Filed 01/11/21 Page 6 of 18

SEGRET//REL-TO USA, PVEY

forces are conventional forces necessary to carry out the mission. Under the new construct,
certain previously BOG-exempt forces, such as the specialized personnel described in the prior
paragraph, are now reported in the Baseline. Temporary Enabling Forces are those forces
required for short-duration missions, to vary based on operational conditions. TEF personnel
conduct relief-in-place/transfer of authority, temporary duty, and short-duration missions not
routinely required to support the core mission.

15. (U) The revised force management construct seeks to increase operational
flexibility to counter emergent threats and simplify and improve accounting rules. In Secretary
Mattis’s judgment, the methodology for determining FML, which excluded BOG-exempt
personnel, did not present a sufficiently accurate or complete picture of the level of troops in
Iraq, Syria, or Afghanistan in reporting both to Congress and to the public. Secretary Mattis also
had concerns that public reporting of precise troop figures advantaged the enemy by providing

specific information about how many troops we were sending into specific theaters of operation.

16. (SAREE) (GVRP A)

17. (U) Under the revised force management construct approved by Secretary Mattis,
DoD changed the way it reports the number of deployed military personnel to Congress,

including in quarterly reports to Congress pursuant to Section 1267 of the National Defense

6
SEGRET//REL-FO-USA, FVEY
Case 1:20-cv-08349-LJL Document 35 Filed 01/11/21 Page 7 of 18

SEGRET//REL-TO-USA,-FVEY.

Authorization Act for Fiscal Year 2018 (“Section 1267 Reports”). In the unclassified Section
1267 Report, DoD provides publicly disclosed approximate numbers of U.S. Armed Forces
personnel deployed to Iraq, Syria and Afghanistan, which exclude military personnel whose
deployment is not acknowledged publicly, as detailed in a classified annex. In the classified
annex, DoD reports the total Baseline and Temporary Enabling Forces, as well as the
presidentially authorized troop level.

18. | (U) To provide the Court with examples, true and correct copies of the Section
1267 Reports for March 2018 and November 2020, including classified annexes, are attached
hereto as Exhibits A and B, respectively. I understand that the unclassified quarterly reports
from December 2017 to November 2020, and redacted versions of the classified annexes, have
been produced to Plaintiff.

19.  (U) The force management reporting construct adopted in 2017 has important
advantages over the previous construct. As Secretary Mattis explained in May 2018
correspondence to certain Members of Congress, which I understand have been produced to
Plaintiff, the transition from FML to the revised reporting construct optimizes how DoD
manages, accounts for, and accurately reports force levels consistent with operational security. It
increases the Department’s transparency and consistency by publicly reporting certain previously
undisclosed temporary duty personnel deployed in Afghanistan, Iraq, and Syria without
inhibiting commanders’ flexibility to adapt to battlefield conditions. While precise figures of
deployed military personnel are no longer publicly reported, the publicly disclosed approximate
figures appropriately balance the need for transparency with the need to protect sensitive

information that could advantage the enemy and endanger our personnel. Congress is provided

SEGRET//REL-TO-USA, FVEY.
Case 1:20-cv-08349-LJL Document 35 Filed 01/11/21 Page 8 of 18
SEGRE-T//REL-TO-USA,-FVEY.

with a fully detailed accounting of the number of deployed military personnel in classified

reporting that is kept current.

(U) DoD’S WITHHOLDING OF RESPONSIVE RECORDS AND INFORMATION
PURSUANT TO FOIA EXEMPTION 1.

20. (U)As described in the declaration of Mark Herrington, DoD identified the
following records as responsive to Plaintiff's FOIA requests because they are “sufficient to
show” the data and information sought by Plaintiff: (a) DoD’s December 2017 quarterly report
to Congress pursuant to the War Powers Resolution, Pub. L. No. 93-148, and its Section 1267
Reports from March 2018 to November 2020 (collectively, the “Quarterly Reports”), including
the classified annexes; (b) the Action Memos and Force Management Implementation Plans
approved by Secretary Mattis in 2017; (c) responsive sections of the EXORDs for OIR and OFS
pertaining to force management methodology, accounting and reporting; and (d) certain
unclassified data regarding the number of military and civilian personnel permanently assigned
to Afghanistan, Iraq, and Syria.

21. | (U) DoD undertook a declassification review to determine whether the data
requested in items 2 and 3 of Plaintiffs first FOIA request, which is reflected in the classified
annexes to the Quarterly Reports, remains currently and properly classified. In December 2020,
Acting Secretary of Defense Christopher C. Miller determined that the data remains currently
and properly classified under sections 1.4(a) (military plans or operations) and 1.4(d) (foreign
relations or foreign activities of the United States) of E.O. 13526, and thus exempt from release
pursuant to FOIA Exemption 1, 5 U.S.C. § 552(b)(1). In accordance with the Acting Secretary’s

determination, DoD has withheld certain classified information from the classified annexes to the

SEGRET//REL-TO-USA, -PVEY
Case 1:20-cv-08349-LJL Document 35 Filed 01/11/21 Page 9 of 18

SECRET//REL-TO-USA,- VEY.

Quarterly Reports, the Action Memos and Implementation Plans, and the relevant EXORD

sections pursuant to Exemption 1.

(U) Exemption 1

22. (U) Exemption 1, 5 U.S.C. § 552(b)(1), provides that the FOIA disclosure
provisions do not apply to matters that are: (A) specifically authorized under criteria established
by an Executive Order to be kept from disclosure in the interests of national defense or foreign
policy and (B) are in fact properly classified pursuant to such an Executive Order.

23. (U) Executive Order (E.0.) 13526 establishes a framework for “classifying” and
“safeguarding” national security information, “including information relating to defense against
transnational terrorism.” Section 6.1(i) of E.O. 13526 defines “classified national security
information” or “classified information” as “information that has been determined pursuant to
this order or any predecessor order to require protection against unauthorized disclosure and is
marked to indicate its classified status when in documentary form.” Section 6.1(cc) of E.O.
13526 defines “national security” as the “national defense or foreign relations of the United
States.”

24.  (U) Section 1.1(a) of E.O. 13526 provides that information “may be originally
classified under the terms of this order only if all of the following conditions are met: (1) an
original classification authority is classifying the information; (2) the information is owned by,
produced by or for, or is under the control of the United States Government; (3) the information
falls within one or more of the categories of information listed in section 1.4 of this order; and
(4) the original classification authority determines that the unauthorized disclosure of the

9
SECRET//REL-TFO USA;FVEY-
Case 1:20-cv-08349-LJL Document 35 Filed 01/11/21 Page 10 of 18

SECRET//RELTO-USA;FVEY

information reasonably could be expected to result in damage to the national security . . . and the
original classification authority is able to identify or describe the damage.” All of these
conditions have been met with respect to the information DoD has withheld pursuant to
Exemption 1.

25.  (U) As noted, DoD has withheld information from the classified annexes to the
Quarterly Reports pursuant to Exemption 1. I have personally reviewed this information and
determined that it is currently and properly classified under section 1.4(a) of E.O. 13526
(military plans, weapons systems, or operations), as it pertains to military plans and operations in
Iraq, Afghanistan, and Syria. The information withheld from the Quarterly Reports is also
classified under section 1.4(d) of E.O. 13526 (foreign relations or foreign activities of the U.S.),
as it pertains to U.S. military actions abroad and the United States’ relations with the
governments of Afghanistan, Iraq, and Syria, as well as our allies that have partnered with us in
relation to those countries, including member nations of the North Atlantic Treaty Organization
(NATO).

26. | (U) DoD has also withheld information from the Action Memos, Implementation
Plans, and responsive EXORD sections pursuant to Exemption 1. I have personally reviewed
this information and determined that it is currently and properly classified under sections 1.4(a)
and 1.4(d) of E.O. 13526. The withheld information pertains to (1) ongoing military plans and
operations in Iraq, Syria, and Afghanistan, including specific details and analysis of how troop
numbers will be accounted for and reported, as well as locations of special mission forces, and
(2) foreign relations and activities of the United States, including foreign relations
considerations; engagement plans with the governments of Afghanistan, Iraq, and Syria, as well

as allied partners.

10
SECRET//REL-FO-USA;FVEY
Case 1:20-cv-08349-LJL Document 35 Filed 01/11/21 Page 11 of 18

SECRET//REL-TO-USA,-FVEY

27. (VU) All of the information that has been withheld pursuant to Exemption 1 is

owned by, produced by or for, and/or under the control of the U.S. Government.

(U) Harms to National Security
28. | (U) I have determined that public disclosure of the classified information withheld
pursuant to Exemption 1 could reasonably be expected to result in serious damage to national
security. Such disclosure would result in specific and identifiable harms to DoD’s ability to
conduct military operations in Iraq, Syria, and Afghanistan and to the foreign relations and

foreign activities of the United States, as described below.

29. (SAREE) (AIGA?)

30.  (SAREL) (RRR Rt)

It
SEGRET//REL-TFO-USA, FVEY
Case 1:20-cv-08349-LJL Document 35 Filed 01/11/21 Page 12 of 18

SECRET//RELTO USA, FVEY.

OA

1) (A), (b) (1) (D)

31. ¢SAREL) QRQIGORUK)

SEGRET//REL-TO-USA,-FVEY
Case 1:20-cv-08349-LJL Document 35 Filed 01/11/21 Page 13 of 18

SEGRET//REL-TO-USA,PVEY.

) (1) (A), (6) (1) (D)

:

32. (SARXEL) QAI RU I)

33. 1) a

&
rant
oO
ut
ron
_
os
>
a
og
runes
—
a
O
—
Case 1:20-cv-08349-LJL Document 35 Filed 01/11/21 Page 14 of 18

SEGRET//REL-TO-USA,-FVEY.

a

b) (1) (A), (6) (1) (0)

34.  (U) In processing the classified indexes to the Quarterly Reports for release in
redacted form, DoD noted that a few of the reports contain statements about the classification of
certain data that is inaccurate and inconsistent with the force management construct approved by
Secretary Mattis. For example, the March 2018 and June 2018 Quarterly Reports state that “the

row of figures labeled ‘Baseline’ . . . is unclassified.” This statement is incorrect, for the reasons

discussed above, and the statement was removed from subsequent reports.” Despite these

statements, both the Acting Secretary of Defense and I have determined that the precise figures

 

2 (SRE) OOK RO)

 
Case 1:20-cv-08349-LJL Document 35 Filed 01/11/21 Page 15 of 18
SECRET//REL-TO-USA; FVEY.

withheld from the classified annexes of the Quarterly Reports, including the Baseline forces, are
currently and properly classified. I also note that consistent with the revised force management
construct approved by Secretary Mattis, these figures were not disclosed publicly but were
reported in classified annexes to the Quarterly Reports.

35.  (U) The presidentially authorized force level, which is reflected in the classified
annexes to the 1267 Reports, is also classified and withheld pursuant to Exemption 1. The
President has delegated to the Secretary of Defense the authority to set baseline force levels in
Iraq, Syria, and Afghanistan. This effectively functions as a troop cap, although the
presidentially authorized force level excludes certain categories of military personnel, including
TEF personnel conducting relief-in-place/transfer of authority, temporary duty, and short-
duration missions.*

36.  (U) Disclosure of the presidentially authorized force level could reasonably be
expected to harm national security by revealing to adversaries whether and how many additional
troops may be available to commanders on the ground, and whether there is flexibility to
increase troop levels or barriers to doing so in a particular theater of operations. It would
advantage the enemy to know that the level of U.S. forces currently in a particular theater is or is
not close to the presidentially authorized force level, such that there may be impediments to
increasing the force level, at least in the near term. It could also be strategically advantageous to
U.S. forces if the enemy were to believe that U.S. forces may be at or near the cap, if in fact there

is flexibility to add additional forces.

 

3(U) Plaintiff's second FOIA request seeks records “sufficient to show whether FML continues
to function as a troop cap in Afghanistan, Iraq, and Syria,” and records “sufficient to show the
criteria for counting or determining the number of personnel under the FML for Afghanistan,
Iraq, and Syria” for the period December 2017 to the most recent quarter. As noted, the revised

force management construct approved by Secretary Mattis did away with FML.
15

SECRET /YREL-FO-USA,FVE¥
Case 1:20-cv-08349-LJL Document 35 Filed 01/11/21 Page 16 of 18

SEGRET//REL-TFO-USA, VEY

37.  (U) Insome cases, the information withheld from the classified annexes pursuant
to Exemption 1 includes projected personnel totals. These include projected totals of civilian
and contractor personnel, although actual totals of civilian and contractor personnel have
generally been released. Plaintiff's FOIA requests do not appear to seek projected personnel
data. If it is responsive, the projected totals of civilian and contractor personnel are withheld
because such projected data provides insight into specific future military plans and operations.
Information about projected increases or decreases in civilian or contractor personnel could be
used by the enemy to ascertain U.S. military strategy and analyze whether certain events
impacted that strategy. For example, if personnel numbers were projected to decrease, but
subsequent 1267 Reports demonstrated that the numbers remained static or increased, our
adversaries could analyze whether their attacks in the region impacted strategy regarding the
level of civilian and contractor personnel deployed to the region.

38. (U) Inhis Complaint, Plaintiff alleges that “DoD published U.S. troop numbers
through the quarterly report Worldwide Manpower Distribution by Geographical Area, and later
through [the Defense Manpower Data Center ((DMDC’)],” and that “[d]ecades of historical
reports are available on the DMDC website.” (ECF No. 1 (“Complaint” or “Compl.”) { 11.)
The DMDC reports located at https://www.dmdc.osd.mil/appj/dwp/dwp_reports.jsp contain
information regarding the numbers of troops deployed to Iraq, Afghanistan, and Syria between
September 2008 and December 2017. However, as a result of the policy change described
above, DMDC no longer publicly reports comparable data.

39. | (U) The fact that historical DMDC reports through December 2017 remain on the
website should not be construed as a determination by DoD that public disclosure of precise

military personnel figures would not cause harm to national security, but rather reflects an

16
SECRET//REL-TFO-USA,-FVEY
Case 1:20-cv-08349-LJL Document 35 Filed 01/11/21 Page 17 of 18

SECRET//REL-TO-USA; FVEY

acknowledgment that the information in the historical DMDC reports has previously been
officially and publicly disclosed by DoD. As described above, DoD’s determination is that
reporting of precise figures deployed military personnel in Iraq, Syria and Afghanistan could
reasonably be expected to cause serious harm to national security.

40.  (U) The information withheld by DoD pursuant to Exemption 1 has not been
classified in order to conceal violations of law, inefficiency, or administrative error; prevent
embarrassment to a person, organization, or agency; restrain competition; or prevent or delay the
release of information that does not require protection in the interests of national security.

41. (U) [have reviewed the information withheld by DoD under Exemption 1 to
determine whether any additional non-exempt information can be reasonably segregated and
released. I have determined that there is no reasonably segregable, non-exempt information
among the information withheld by DoD pursuant to Exemption 1.

(U) CONCLUSION

42. (U) DoD recognizes that the American public has a significant interest in knowing
how U.S. government resources are being spent. This is especially true when the costs are not
only fiscal but may include the blood and sacrifice of the brave members of the Armed Forces
who risk their lives in conflicts overseas. But DoD must also strike a balance between ensuring
transparency, on the one hand, and operational and national security, including the protection of
military personnel, on the other. To be sure, it can be difficult to determine exactly where to
draw the line and how to strike the balance between transparency and security. As Secretary
Mattis did in 2017, I have determined that the proper line of demarcation is to permit public

release of approximate numbers of deployed military forces, as well as numbers of personnel

17
SECGRET//REI-FO-USA-FVEY
Case 1:20-cv-08349-LJL Document 35 Filed 01/11/21 Page 18 of 18

SECRET /REL-TO-LISA,PVEY

permanently assigned to the region,’ but to exclude from public reporting military personnel
whose deployment is not acknowledged publicly. At the same time, DoD ensures that Congress,
the peoples’ representative, is provided with all of the classified information that is not publicly
disclosed.

th ;
Executed this II day of January 2021, in Arlington, VA.

DR. THOMAS M. WILLIAMS
PERFORMING THE DUTIES OF THE
DEPUTY UNDER SECRETARY OF
DEFENSE FOR POLICY

 

 

4(U) DoD has not withheld the information responsive to item 1 of Plaintiff's First FOIA

Request, i.¢., “the number of military and DoD Appropriated Fund (‘APF’) civilian personnel
permanently assigned to: Afghanistan, Iraq, and Syria for the period December 2017 to the most .
recent available quarter, disaggregated by country and broken down quarterly.”

18
